Citation Nr: 1624371	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to a disability rating in excess of 10 percent prior to August 31, 2011, for right femoral nerve compression.  

3.  Entitlement to an effective date prior to August 31, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to July 1967.  He also had unverified periods between 1966 and 2005 of active duty for training and/or inactive duty training as a member of the Air Force Reserves and/or Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

In April 2016, the Veteran testified via videoconference before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the claims file.  

At the April 2016 hearing, the issues on appeal were noted to include whether new and material evidence had been received to reopen service connection for asbestosis.  Upon review of the claims file, however, the Board finds finality has not attached to any prior denial of service connection for this disability, and consideration on the merits is warranted.  Specifically, service connection for asbestosis was initially denied by VA in a March 2010 rating decision.  Within a year of notification of that determination, however, the Veteran submitted additional evidence in June 2010 and requested reconsideration of this issue.  The RO subsequently considered this additional evidence and confirmed the prior denial in March 2011, and the Veteran then initiated this appeal.  Because finality never attached to the March 2010 rating decision, the Veteran need not submit new and material evidence pursuant to 38 U.S.C.A. § 5108 as to this issue.  See 38 C.F.R. § 3.156(a), (b).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for asbestosis and a disability rating in excess of 10 percent prior to August 31, 2011, for right femoral artery nerve compression.  At the April 2016 hearing, he testified that he receives care for the claimed disabilities from a private primary care physician, and records from such treatment were not in the record.  While review of the claims file indicates that private medical records were previously obtained from various sources disclosed by the Veteran, the last time such records were obtained was in 2010, when the present request was initiated.  At the 2016 hearing, he made specific reference to an unnamed civilian doctor, stating he had informed VA of this treatment, but upon review of the claims file, VA "still hadn't got it in my record", according to his testimony.  

VA has a duty to assist a claimant in obtaining private treatment records pertinent to any pending claim.  See 38 U.S.C.A. § 5103A.  Remand is therefore required in order for such records to be obtained by VA, with the assistance of the Veteran.  In the alternative, the Veteran may obtain and submit such evidence himself.  

Regarding the service connection claim for asbestosis, the Veteran has reported being involved in asbestos removal from old buildings on an Air Force base in Alabama, as well as Bitburg Air Force Base in Germany.  These events took place between 1990 and 2000.  As noted in the introduction, the Veteran had verified active duty service from March 1967 to July 1967.  He also had unverified periods between 1966 and 2005 of active duty for training and/or inactive duty training as a member of the Air Force Reserves and/or Army National Guard.  His testimony also raises the possibility of additional active duty service periods.  He has reported his duty involving asbestos removal occurred while in the Air Force Reserves.  According to the service personnel records obtained by VA, he retired in 2005 as a member of the 908th Civil Engineering Squadron.  Review of the remainder of the claims file indicates both the service personnel and medical records appear to be incomplete, as these do not reflect any periods of inactive duty training or active duty for training, to include the approximately five weeks of overseas duty in 1993, as reported by the Veteran at the 2016 hearing.  

The Board notes that while medical and personnel records for active duty Air Force personnel are maintained by the Air Force Personnel Center in Texas, most reserve records are maintained by the Air Reserves Personnel Center in Colorado.  In attempting to obtain additional medical and personnel records for the Veteran, both sources must be contacted by the agency of original jurisdiction.  The Veteran should also be requested to submit any service medical or personnel records in his position establishing his involvement in asbestosis removal.  

Finally, the Veteran seeks an effective date prior to August 31, 2011, for the award of a TDIU.  Adjudication of this claim must be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request the names and contact information for any private medical care providers who have treated the Veteran for his claimed disabilities.  After obtaining appropriate authorization from the Veteran, request all pertinent records not already received from any facility or treatment provider cited by the Veteran or his representative.  Any negative responses must be noted in the record.  

2.  Make all appropriate attempts to obtain service treatment and personnel records for the Veteran for inactive duty training, active duty for training, and/or active duty service in the Air Force Reserves.  Such attempts should include contacting the Air Force Personnel Center at Randolph Air Force Base, San Antonio, Texas; Air Reserve Personnel Center in Denver, Colorado, and/or; the 908th Civil Engineering Squadron at Maxwell Air Force Base, Montgomery, Alabama.  All attempts to obtain such records must be documented for the record.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




